DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The 6 JUL 2022 amendments to claim 1 obviate the objection noted in the previous Office action. FIG. 17A has been noted and entered.
Specification
The 6 JUL 2022 amendments to paragraph [0066] have been noted and entered.
Claim Objections
The 6 JUL 2022 amendments to claims 13 and 14 obviate the objections noted in the previous Office action.
Claim Rejections – 35 USC § 112
The 6 JUL 2022 amendments to claim 1 overcome the 35 U.S.C. 112(a) rejection noted in the previous Office action.
The 6 JUL 2022 amendments to claims 1 and 7 overcome the 35 U.S.C. 112(b) rejections noted in the previous Office action.
Claim 3 and all subsequent depending claims therein are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 3 describes, inter alia, “first core layers”. Cf. lines 6-7. The described portion renders claim 3 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claims 3. Moreover, the description is amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the described portion and elements appearing earlier in claim 3 is not definite. For example, “first core layer” of claim 1’s lines 3-5, 10, 14; and claim 3’s line 4.
New Grounds of Rejection
New grounds of rejection, prior art references OYAMA et al. (US 20140083972), Kim et al. (US 20150294976), and Wang et al. (US 20200058514) appear below.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 7, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over OYAMA et al. (US 20140083972; below, “OYAMA”) as evidenced in or in view of Kim et al. (US 20150294976; below, “Kim”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known method” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, OYAMA, in FIGS. 1-20 and related text, e.g., Abstract, paragraphs [0001] to [0095], claims 1-8, discloses a method for forming a semiconductor device, comprising:

    PNG
    media_image1.png
    703
    409
    media_image1.png
    Greyscale

providing a substrate (10), wherein the substrate (10 - not particularly limited) includes (see Kim for: a pull-up transistor region);
forming a first core layer (12) on the substrate (10);

forming second core layers (15) separately arranged on the first core layer (12);
forming a first sacrificial sidewall spacer (17) on a sidewall of the second core layers (15), wherein a first gap (flanked by 17) is formed between adjacent first sacrificial sidewall spacers (17) over (see Kim for: the pull-up transistor region);

    PNG
    media_image2.png
    675
    429
    media_image2.png
    Greyscale

removing (e.g., FIG. 6) the second core layers (15);
after removing the second core layers (15), etching (e.g., FIG. 7) the first core layer (12) using the first sacrificial sidewall spacers (17) as a mask, wherein a second gap (flanked by 12) is formed under the first gap (flanked by 17) over (see Kim for: the pull-up transistor region); and

    PNG
    media_image3.png
    651
    412
    media_image3.png
    Greyscale

after etching the first core layer (12), forming a dielectric layer (20 – e.g., [0054]) to fully fill the second gap (flanked by 12).
OYAMA discloses the claimed invention except for a pull-up transistor region. Regarding the underlined portions of claim 1, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure Ex parte Pfeiffer, I962 CD 408 (1961). Applicants are reminded that different steps or a different sequence of steps distinguishes one method from a similar method. It would have been obvious to one having ordinary skill in the art at the time invention was made to modify the device of OYAMA to include a pull-transistor region, as such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, see FIGS. 1 to 4S and related text of Kim.
Kim, in FIGS. 1 to 4S and related text, e.g., Abstract, paragraphs [0001]-[0048], claims 1-24, teaches active fins (e.g., 126A) used to make pull-up transistors in SRAM devices.
It would have been obvious … to modify the device of OYAMA to include a pull-transistor region as taught by Kim. This is because the modification provides a method in which the need to perform a potentially damaging fin removal process is eliminated (Kim [0041]). Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 2, OYAMA discloses the method according to claim 1, before forming the dielectric layer, further including: removing (e.g., FIGS. 7-9) the first sacrificial sidewall spacer (17).
RE 6, OYAMA discloses the method according to claim 1, wherein: the first core layer (12) is made of a material including one or more of amorphous silicon, amorphous carbon, silicon nitride, and silicon oxide (e.g., [0050]).
RE 7, OYAMA discloses the claimed invention except for the method according to claim 1, wherein: the second core layers (15) are made of a material including one or more of amorphous silicon, amorphous carbon, silicon nitride, and silicon oxide. It would have been obvious … to include one or more of amorphous silicon, amorphous carbon, silicon nitride, and silicon oxide; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
RE 11, OYAMA discloses the method according to claim 1, wherein:
the first sacrificial sidewall spacer (17) is made of a material including one or more of silicon nitride, silicon oxide, and silicon oxynitride (e.g., [0052]).
RE 13, OYAMA discloses the method according to claim 1, wherein: the first core layer (12) is made of a same material as the second core layers (15). It would have been obvious … to use a same material; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
RE 14, OYAMA discloses the method according to claim 1, wherein: the first core layer (12) is made of a material different from the second core layers (15).
RE 15, OYAMA discloses the claimed invention except for the method according to claim 1, wherein: the dielectric layer (20) is made of a material including silicon oxide. It would have been obvious … to include silicon oxide; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over OYAMA as evidenced in or in view of Kim as further evidenced in or in further view of Wang et al. (US 20200058514; below, “Wang”). MPEP § 2143(A)-(G).
RE 10, OYAMA discloses the claimed invention except for the method according to claim 1, wherein forming the dielectric layer includes: forming a dielectric material layer by an atomic layer deposition; and back-etching the dielectric material layer.
Wang, in paragraphs [0020] to [0024], teaches atomic layer deposition; and back-etching to be functional equivalents to a deposition process like spin-on carbon (SOC).
It would have been obvious … to use atomic layer deposition; and back-etching because Wang shows these processes to be a functionally equivalent alternate expedient. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claims 1-15 are rejected.
Remarks
The 6 JUL 2022 amendments to claims 1, 3, 7, 13, and 14 have been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicant’s 6 JUL 2022 rebuttal arguments (REM pages 8-9) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Furthermore, the new rejections were necessary due to the applicant’s amendments. Lastly, applicant’s arguments vis-à-vis patentability have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant’s amendments necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815